Citation Nr: 0016601	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  95-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss, prior to March 18, 1999, to include 
consideration under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).

2.  Entitlement to a rating in excess of 60 percent for 
bilateral hearing loss to include consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from November 
1942 to December 1945 and from February 1951 to May 1952.

This appeal originates from a July 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  That rating decision, in part, 
confirmed and continued a 20 percent rating for bilateral 
hearing loss which had been in effect since November 1965.

In February 1997, the Board of Veterans' Appeals (Board) 
denied the claim for an increased disability evaluation for 
bilateral hearing loss.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In May 1998, the Court 
issued a Memorandum Decision vacating the Board's decision.  
The case was remanded to the Board for further proceedings 
consistent with the Court's order which directed the Board to 
consider whether the appellant was entitled to an increased 
evaluation for his service-connected bilateral hearing loss 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) 
(1999). 

In January 1999, the Board remanded the case to the RO for 
readjudication of the claim to include consideration on an 
extraschedular basis.  VA audiological and ear examinations 
were conducted in March 1999 and based on these results, the 
RO in an April 1999 rating decision increased the veteran's 
evaluation for his bilateral hearing loss to 60 percent 
disabling, effective March 18, 1999 the date of his VA 
examinations.  Unfortunately, the RO did not comply with the 
remand instructions with regard to consideration of the 
veteran's disability on an extraschedular basis, and this 
case was remanded again in September 1999.  The requested 
action was completed and the case returned to the Board.  

The Board notes that the veteran's representative has 
presented arguments on the issue of entitlement to service 
connection for Meniere's syndrome which was denied by the RO 
in an October 1999 rating decision.  She argues that an 
attached document should be considered a notice of 
disagreement adding that "[w]e waive AOJ [agency of original 
jurisdiction] review of the case on this issue, and ask that 
the Board consider this issue in its review of the veteran's 
case."  

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal, VA Form 9, filed after a 
statement of the case is furnished to the appellant.  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).  
The notice of disagreement (NOD) must be filed within one 
year from the date of mailing of the notice of the 
determination.  38 U.S.C.A. § 7105(b)(1)(West 1991); 
38 C.F.R. § 20.302(a)(1999).  Once a timely NOD is filed, the 
RO is required to "take such development or review such 
action as it deems proper" of the RO determinations with 
which the claimant disagrees, and if the benefits sought are 
not granted or the NOD withdrawn, the RO must issue a 
statement of the case (SOC).  See 38 U.S.C.A. § 7105(d)(1).  
The SOC must contain a summary of the pertinent evidence, 
citation of pertinent laws and regulations, a decision on 
each issue, and reasons and bases for the decisions, 
including a discussion of how the laws affected the decision.  
See 38 U.S.C.A. § 7105(d)(A)-(C).  The substantive appeal 
must be filed within 60 days from the date the SOC is mailed, 
or within the remainder of the one-year period from the date 
of mailing of the notice of determination, whichever occurs 
later.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 
20.302(b)(1999).  The NOD and substantive appeal must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed, i.e., the agency 
of original jurisdiction (AOJ). 38 C.F.R. § 20.300.  In the 
absence of a properly perfected appeal, the Board is without 
jurisdiction to determine the merits of an issue.  38 
U.S.C.A. §§ 7105, 7108; Roy v. Brown, 5 Vet. App. 554 (1993).  
Therefore, without a properly filed NOD with the agency of 
original jurisdiction, the issue of entitlement to service 
connection for Meniere's syndrome is not properly before the 
Board at this time.  The issue of whether a timely NOD was 
filed is referred to the RO for action deemed appropriate.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected bilateral hearing loss 
prior to March 18, 1999 was manifested by a pure tone 
threshold average of 70 decibels in the right ear and 71 
decibels in the left ear.  He has a speech recognition 
ability of 64 percent in the right ear and 88 percent in the 
left ear.  Based on this, the veteran has level VII hearing 
in the right ear and level III hearing in the left ear.

3.  The veteran's service-connected bilateral hearing loss, 
from March 18, 1999, is manifested by a pure tone threshold 
average of 81 decibels in the right ear and 80 decibels in 
the left ear.  He has a speech recognition ability of 28 
percent in the right ear and 64 percent in the left ear.  
Based on this, the veteran has level XI hearing in the right 
ear and level VII hearing in the left ear.

4.  The veteran's disabilities do not present an exceptional 
or unusual disability picture rendering impractical the 
application of the regular schedular standards that would have 
warranted referral of the case to the Director of the 
Compensation and Pension Service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss, prior to March 18, 1999 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85 
and Part 4, Diagnostic Code 6100 (1999).

2.  The criteria for a rating in excess of 60 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.85 and 
Part 4, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his hearing 
loss has increased in severity is plausible.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
Schedule for Rating Disabilities (Schedule) based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part or system 
in self support of the individual.  38 C.F.R. § 4.10 (1999).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the Schedule establishes eleven 
levels of impaired efficiency numerically designated from 
level I to level XI.  Level I represents essentially normal 
auditory acuity with hearing loss increasing with each level 
to the profound deafness represented by level XI.  38 C.F.R. 
§ 4.85 and Part 4, Code 6100 (1999).

Evaluations derived from the Schedule are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86 (1999).  Therefore the veteran's use of hearing aids 
would not of itself warrant a higher rating.  Impairment of 
audio acuity is meant as organic hearing loss for speech.  38 
C.F.R. § 4.87 (1999).  Furthermore, the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  The medical records indicate that the 
veteran's hearing was damaged while serving aboard a Navy 
ship in World War II from exposure to gunfire.  He was 
originally granted service connection in a June 1966 rating 
decision and assigned a 20 percent evaluation.  Since that 
time, he has repeatedly attempted to obtain an increased 
evaluation for his service-connected hearing loss, resulting 
in a voluminous claims file replete with audiological 
examinations and rating decisions, including decisions by 
this Board in September 1988, January 1990 and June 1993.  

Following the veteran's most recent claim for an increased 
rating, the veteran was provided a VA audiological 
examination in October 1993.  In that examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
70
65
65
LEFT
45
60
65
65
60

The average right ear pure tone threshold for the 1000 to 
4000 hertz frequencies was 65 decibels for the right ear, and 
62 decibels for the left ear.  This report also shows that 
right ear speech recognition was 80 percent, and left ear 
speech recognition was 80 percent.  Under the criteria set 
forth in the Schedule, the veteran's hearing loss is assigned 
Level IV for both ears.  This degree of bilateral hearing 
loss warrants assignment of a 10 percent evaluation under 
Diagnostic Code 6100 which is less than the veteran's current 
20 percent evaluation.

In March 1996, the veteran was provided another VA 
audiological evaluation.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
75
70
70
LEFT
65
70
75
70
70

The average right ear pure tone threshold for the 1000 to 4000 
hertz frequencies was 70 decibels for the right ear, and 71 
decibels for the left ear.  This report also shows that right 
ear speech recognition was 64 percent, and left ear speech 
recognition was 88 percent.  Under the criteria set forth in 
the Schedule, the veteran's hearing loss is assigned Level VII 
for the right ear and Level III for the left ear.  This degree 
of bilateral hearing loss, under the Schedule, warrants 
assignment of a 20 percent evaluation under Diagnostic Code 
6102.

In March 1999, the veteran was provided his most recent VA 
audiological evaluation.  It was noted that there was a 
significant decrease in hearing bilaterally since the prior 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
80
80
80
85
LEFT
75
75
80
80
85

The average right ear pure tone threshold for the 1000 to 4000 
hertz frequencies was 81 decibels for the right ear, and 80 
decibels for the left ear.  This report also shows that right 
ear speech recognition was 28 percent, and left ear speech 
recognition was 64 percent.  Under the criteria set forth in 
the Schedule, the veteran's hearing loss is assigned Level XI 
for the right ear and Level VII for the left ear.  This degree 
of bilateral hearing loss, under the Schedule, warrants 
assignment of a 60 percent evaluation under Diagnostic Code 
6106.  Although a VA ear diseases examination was also 
conducted in March 1999 showing a summary of an audiological 
evaluation, the Board considers the above examination which 
includes the actual pure tone threshold to be more complete 
and therefore a more accurate representation of the veteran's 
hearing ability.

The Board notes that certain regulations in the VA Schedule 
for Rating Disabilities pertaining to the evaluation of 
hearing impairment were revised during the pendency of this 
appeal and became effective on June 10, 1999.  64 Fed. Reg. 
25202-25210 (May 11, 1999); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant should 
and will apply unless Congress provides otherwise or permits 
the Secretary to do otherwise).  However, the provisions in 
Tables VI, VIa, and VII did not change.

In view of the foregoing, and the decision in Lendenmann that 
assignment of a disability rating for hearing loss is based on 
a mechanical application of the rating schedule to the 
audiological test results, with no room for subjective 
evaluation, the Board must find that the preponderance of the 
evidence is against an evaluation higher than 20 percent for 
the veteran's service-connected bilateral hearing loss prior 
to March 18, 1999 or higher than 60 percent thereafter.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.85, 
4.86, 4.87, Diagnostic Code 6100 (1999).  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (1999).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (1999).

The Board notes first that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided for 
hearing loss manifested by higher puretone averages and lower 
speech discrimination but the medical evidence reflects that 
those manifestations are not present in this case.  

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required any periods of hospitalization for his bilateral 
hearing loss.  The Board has considered the veteran's 
contention that he had to stop working as a chiropractor due 
to his hearing loss since he could no longer hear his 
patients; however, while this is a significant impairment in 
his ability to work, and may even be a "marked" 
interference with employment, it does not render impractical 
the application of the regular schedular standards.  There is 
substantial evidence in the claims file indicating impairment 
in his ability to work from causes other than his service-
connected hearing loss.  A 1983 letter signed by a physician 
noted that the veteran sustained a severe head injury in 1974 
the result of a motor vehicle accident and now suffered from 
organic mental deficits and physical impairment of 
unsteadiness and ataxic gait.  Although the examiner in a 
March 1999 VA ear diseases examination rendered an opinion 
that the veteran had to retire early secondary to his hearing 
loss, this is clearly based the veteran's statements as told 
to the examiner.  In a letter from a VA physician to the 
veteran dated in June 1999, the physician agreed that while 
the veteran was unemployable this was felt to be due to the 
veteran's history of accident with brain damage adding that 
"[h]earing loss does not make a person unemployable unless 
their job is directly related to hearing abilities."  The 
Board therefore finds that while the veteran's service-
connected hearing loss is a significant impairment in his 
employment, he is adequately compensated for the degree of 
his impairment at his current disability rating under the 
Schedule.  

The Board notes that the veteran's representative has argued 
that this case should be remanded again for noncompliance 
with the Board's prior remand instructions in accord with the 
Court's holding that a remand confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Specifically, the representative notes that this case was 
remanded to the RO to consider whether the appellant was 
entitled to an increased evaluation for his service-connected 
bilateral hearing loss on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1) (1999), and argues that the RO failed to 
consider the evidence of record, and to provide adequate 
reasons and bases for its decision that extraschedular 
evaluation was not warranted.  The Board does not find a 
basis upon which to comply with this request.  The RO noted 
the applicable regulation in an October 1999 Supplemental 
Statement of the Case (SSOC) and indicated that the veteran 
failed to meet the requirements for entitlement to an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
Although the RO did not elaborate on this conclusion, it is 
presumed that all the evidence was considered.  See Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992), citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1 (1926) (a presumption 
of regularity supports the official acts of public officers 
and, in the absence of clear evidence to the contrary, it is 
presumed that they have properly discharged their official 
duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(applying the presumption of regularity to official duties of 
the RO).  The Board concludes that the SSOC succinctly 
provided reasons and bases for the RO's decision that were 
sufficient to permit the veteran to appeal the issue to the 
Board, notwithstanding the fact that it did not provide an 
evaluation of each item of evidence.  See 38 C.F.R. § 19.29 
(1999) (stating that an "[SOC] must be complete enough to 
allow the appellant to present written and/or oral arguments 
before the Board").




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss, prior to March 18, 1999 is denied. 

Entitlement to a rating in excess of 60 percent for bilateral 
hearing loss is denied



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

